Citation Nr: 0100979	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  96-27 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating higher than 30 percent for 
service-connected post-traumatic stress disorder (PTSD), on 
appeal from the initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen A. Bergquist, Counsel

INTRODUCTION

The veteran had active military service from September 1968 
to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee, that granted entitlement to service 
connection for PTSD, evaluated as 30 percent disabling, 
effective from April 1995.

In March 2000, the RO denied as not well grounded the 
veteran's claim for service connection for cardiovascular 
disease as secondary to service-connected PTSD.  Because of 
the changes brought about in the Veterans Claims Assistance 
Act of 2000, this matter is referred to the RO for 
appropriate action.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REMAND

Additional evidentiary development and compliance with new 
statutory requirements are needed prior to disposition of the 
veteran's claim.  It is necessary to provide the veteran a VA 
psychiatric examination because the Board does not have 
sufficient and timely evidence upon which to decide this 
claim.  The most recent examination of record for rating 
purposes is dated in 1995 and the veteran has indicated that 
he does not feel comfortable discussing his problems at group 
therapy sessions, casting doubt on the evidentiary value of 
those records, which constitute much of the post-1995 PTSD 
evidence.   A new examination would also assure compliance 
with VA's statutory duty to assist the veteran, which 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran that takes 
into account the records of prior medical treatment.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991); see also Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)(1)).

The veteran also receives treatment for PTSD on a regular 
basis at the VA Medical Center (VAMC) in Murfreesboro, 
Tennessee.  The most recent VA treatment records associated 
with the claims folder are dated in 1999.  Any additional VA 
treatment records of the veteran dated since 1999 should be 
obtained on remand. See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ____ 
(2000) (to be codified at 38 U.S.C. § 5103A(c)); see also 
Bell v.  Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, this case is REMANDED for the following:

1.  Ask the veteran to provide the names 
of all VA medical centers from which he 
has received treatment for his service-
connected PTSD since 1999.  When the 
veteran has provided this information, 
obtain and associate with the claims file 
all VA treatment records, to include 
those from the Murfreesboro, Tennessee, 
VAMC.  Any other treatment of which the 
veteran provides notice should also be 
obtained.  All records maintained are to 
be requested, to include examination 
reports, treatment records, progress 
notes, and hospitalization records, to 
include those maintained in paper form 
and those maintained electronically 
(e.g., in computer files) or on 
microfiche.  If a facility from which 
records are requested does not have any 
records, or the records have been 
transferred to another location, that 
information should be provided to the RO 
so that appropriate follow-up may be 
made.  

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, afford 
the veteran a VA mental disorders 
examination.  The examiner should be 
provided a copy of this remand and the 
veteran's entire claims folder.  The 
examiner is asked to indicate that he or 
she has reviewed this material.  All 
necessary tests should be conducted, and 
the examiner should review the results of 
any testing prior to completion of the 
report.

Following examination of the veteran, the 
examiner should identify what symptoms, if 
any, the veteran currently manifests or 
has manifested in the recent past that are 
attributable to his service-connected 
PTSD.  The examiner must conduct a 
detailed mental status examination.  The 
examiner must also discuss the effect, if 
any, of the veteran's PTSD on his social 
and industrial adaptability.  In so doing, 
the examiner is asked to address his or 
her findings in the context of the 
veteran's work history.  The examiner 
should assign a Global Assessment of 
Functioning (GAF) score for the veteran's 
service-connected PTSD consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and provide a definition of the score 
assigned.  If it is not possible to assign 
a GAF score on the basis of the veteran's 
PTSD alone, the examiner is asked to so 
state.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
in order to evaluate the residuals of the 
condition in issue, such testing or 
examination is to be accomplished.

3.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the above development 
actions have been conducted and completed 
in full, to include all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475.  Ensure that the 
examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action. 38 C.F.R. § 4.2 (2000);  see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, readjudicate the 
veteran's claim for a higher rating for 
PTSD, with application of all appropriate 
laws and regulations and consideration of 
the additional evidence developed upon 
remand.  In readjudicating the veteran's 
claim, the RO should:

(a) consider the claim under both the old 
and the revised rating criteria for 
evaluating mental disorders.  See 
VAOPGCPREC 11-97; Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); and

(b) review the evidence of record at the 
time of the September 1995 rating 
decision that was considered in assigning 
the original disability rating for the 
veteran's PTSD, then consider all the 
evidence of record to determine whether 
the facts show that he was entitled to a 
higher disability rating for this 
condition at any period of time since his 
original claim.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

5.  If the veteran's claim for a higher 
rating for PTSD remains denied, provide 
him and his representative an appropriate 
supplemental statement of the case 
(SSOC), and give them the opportunity to 
respond.  The SSOC must include both the 
rating criteria in effect for psychiatric 
disorders prior to and from November 7, 
1996. 

Thereafter, subject to current appellate procedures, this 
claim should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). The purposes of this REMAND 
are to obtain additional information and comply with 
statutory requirements.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claim that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claim for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claim.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

